19-23649-rdd       Doc 2294        Filed 01/19/21 Entered 01/19/21 12:29:38                     Main Document
                                               Pg 1 of 20

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


                           AGENDA FOR JANUARY 20, 2021 HEARING

Time and Date of Hearing:          January 20, 2021 at 10:00 a.m. (prevailing Eastern Time)

Location of Hearing:               In accordance with General Order M-543 (“General Order M-
                                   543”), dated March 20, 2020, the Hearing will only be conducted
                                   telephonically. Any parties wishing to participate in the Hearing
                                   must make arrangements through CourtSolutions LLC.
                                   Instructions to register for CourtSolutions LLC are attached to
                                   General Order M-543. Please register with Court Solutions at
                                   www.court-solutions.com.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd   Doc 2294       Filed 01/19/21 Entered 01/19/21 12:29:38            Main Document
                                          Pg 2 of 20

                              Members of the public who wish to listen to, but not participate
                              in, the Hearing free of charge may do so by calling the following
                              muted, listen-only number: 1-844-992-4726, access code
                              1326458457#.

Copies of Motions:            A copy of each pleading can be viewed on the Court’s website at
                              http://www.nysb.uscourts.gov and the website of the Debtors’
                              notice     and     claims    agent,   Prime   Clerk  LLC     at
                              https://restructuring.primeclerk.com/purduepharma.

  I.   CONTESTED MATTERS:

       1. Motion to Approve Insurance Stipulation. Motion of the Debtors for an Order
          Approving Stipulation and Agreed Order Granting Joint Standing to Prosecute Claims
          and Causes of Action Related to the Insurance Coverage to (1) Official Committee of
          Unsecured Creditors and (2) Ad Hoc Committee of Governmental and other
          Contingent Litigation Claimants [ECF No. 2227]

                     Objection Deadline: January 15, 2021 at 4:00 p.m. (prevailing Eastern
                     Time).

                     Responses Received:

                        A. Ironshore Specialty Insurance Company’s, Formerly Known as Tig
                           Specialty Insurance Company, Objection to Debtors’ Motion for
                           an Order Approving Stipulation [ECF No. 2281]

                        B. The Ad Hoc Group of Non-Consenting States Statement in
                           Support of Debtors Motion to Approve Stipulation Granting Joint
                           Standing to Prosecute Claims and Causes of Action Related to the
                           Debtors Insurance Coverage to (1) Official Committee of
                           Unsecured Creditors and (2) Ad Hoc Committee of Governmental
                           and other Contingent Litigation Claimants [ECF No. 2289]

                     Reply:

                        A. Reply in Support of the Motion of the Debtors for an Order
                           Approving Stipulation and Agreed Order Granting Joint Standing
                           to Prosecute Claims and Causes of Action to the Insurance
                           Coverage to (1) Official Committee of Unsecured Creditors and
                           (2) Ad Hoc Committee of Governmental and other Contingent
                           Litigation Claimants [ECF No. 2292]

                     Related Documents: None

                     Status: This matter is going forward on a contested basis.




                                               2
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38              Main Document
                                      Pg 3 of 20

      2. Deborah Clonts Claim Payment Motion. Motion for Claim Payment regarding
         Claims No. 10231, 615270, 615218 and 614341 filed by Deborah Clonts [ECF
         No. 2059]

                   Objection Deadline: January 13, 2021 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                       A. Debtors’ Omnibus Objection to Deborah Clonts’ Motions to
                          Approve Claimant Payment and for Lift of Automatic Stay [ECF
                          No. 2266]

                   Reply: None

                   Related Documents:

                       A. Notice of Hearing of Motion for Claim Payment, re: Claims No.
                          10231, 615270, 615218 and 614341 [ECF No. 2060]

                       B. Corrected Notice of Hearing of Motion for Claim Payment, re:
                          Claims No. 10231, 615270, 615218 and 614341 [ECF No. 2081]

                   Status: This matter is going forward on a contested basis.

      3. Deborah Clonts Motion to Lift Automatic Stay. Motion for Lift of Automatic Stay
         [ECF No. 2175]

                   Objection Deadline: January 13, 2021 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                       A. Debtors’ Omnibus Objection to Deborah Clonts’ Motions to
                          Approve Claimant Payment and for Lift of Automatic Stay [ECF
                          No. 2266]

                   Reply: None

                   Related Documents:

                       A. Letter dated 12/21/2020 in support of Amended Motion for Lifting
                          of the Automatic Stay [ECF No. 2194]

                       B. Amended Motion to Amend Motion for Lift of Automatic Stay
                          [ECF No. 2209]

                   Status: This matter is going forward on a contested basis.



                                            3
19-23649-rdd   Doc 2294     Filed 01/19/21 Entered 01/19/21 12:29:38            Main Document
                                        Pg 4 of 20

      4. Debtors’ Fifth Amended Order Extending Time to Object to Dischargeability of
         Certain Debts. Notice of Presentment of Fifth Amended Order Extending Time to
         Object to Dischargeability of Certain Debts [ECF No. 2220]

                   Objection Deadline: January 15, 2021 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                      A. Objection to Debtors’ Fifth Amended Order Extending Time to
                         Object to Dischargeability of Certain Debts filed by Deborah
                         Clonts [ECF No. 2270]

                   Reply:

                      A. Debtors’ Reply in Further Support of the Fifth Amended Order
                         Extending Time to Object to Dischargeability of Certain Debts
                         [ECF No. 2287]

                   Related Documents:

                      A. Motion of Debtors for Entry of an Order Extending Time to Object
                         to Dischargeability of Certain Debts [ECF No. 700]

                      B. Order Extending Time to Object to Dischargeability of Certain
                         Debts [ECF No. 720]

                      C. First Amended Order Extending Time to                     Object   to
                         Dischargeability of Certain Debts [ECF No. 1009]

                      D. Second Amended Order Extending Time to                    Object   to
                         Dischargeability of Certain Debts [ECF No. 1290]

                      E. Third Amended Order Extending Time to                     Object   to
                         Dischargeability of Certain Debts [ECF No. 1524]

                      F. Fourth Amended Order Extending Time to                    Object   to
                         Dischargeability of Certain Debts [ECF No. 1829]

                   Status: This matter is going forward on a contested basis.

      5. Press Motion to Intervene and Unseal. Motion to Intervene and Unseal Judicial
         Records by Dow Jones & Company, Inc., Boston Globe Media Partners, LLC, and
         Reuters News & Media, Inc. [ECF No. 2022]

                   Objection Deadline: January 11, 2021.

                   Responses Received:



                                            4
19-23649-rdd   Doc 2294     Filed 01/19/21 Entered 01/19/21 12:29:38     Main Document
                                        Pg 5 of 20

                      A. The Ad Hoc Group of Non-Consenting States’ Statement
                         Regarding the Motion to Intervene and Unseal Judicial Records by
                         Dow Jones & Company, Inc., Boston Globe Media Partners, LLC,
                         and Reuters News & Media, Inc. [ECF No. 2065]

                      B. The Ad Hoc Committee on Accountability’s Statement in Support
                         of the Motion to Intervene and Unseal Judicial Records by Dow
                         Jones & Company, Inc., Boston Globe Media Partners, LLC, and
                         Reuters News & Media, Inc. [ECF No. 2066]

                      C. The NAS Children Ad Hoc Committee’s Joinder to the Ad Hoc
                         Group of Non-Consenting States’ Statement Regarding the Motion
                         to Intervene and Unseal Judicial Records by Dow Jones &
                         Company, Inc., Boston Globe Media Partners, LLC and Reuters
                         News & Media, Inc. [ECF No. 2090]

                      D. Statement of The Raymond Sackler Family In Respect of The
                         Motion To Intervene And Unseal Judicial Records By Dow Jones
                         & Company, Inc., Boston Globe Media Partners, LLC, and Reuters
                         News & Media, Inc. [ECF No. 2132]

                      E. Debtors’ Limited Objection to the Media Intervenors’ Motions to
                         Intervene and Unseal Judicial Records and Cross-Motion to Seal
                         Certain Judicial Records [ECF No. 2252]

                   Reply:

                      A. Reply in Support of Motions to Unseal Judicial Records by Dow
                         Jones & Company, Inc., Boston Globe Media Partners, LLC, and
                         Reuters News & Media, Inc. [ECF No.2288]

                   Related Documents:

                      A. Motion for Leave to File Amended Proposed Order by Dow Jones
                         & Company, Inc., Boston Globe Media Partners, LLC, and Reuters
                         News & Media, Inc. [ECF No. 2039]

                      B. Notice of Rescheduling of Hearing on Motion to Intervene and
                         Unseal Judicial Records and Motion for Leave to File Amended
                         Proposed Order by Dow Jones & Company, Inc., Boston Globe
                         Media Partners, LLC, and Reuters News & Media, Inc.
                         [ECF No. 2091]

                      C. Notice of Filing of Stipulation and Agreed Order Regarding Media
                         Intervenors’ Motion to Unseal Materials Filed in Connection with
                         UCC Privilege Motions and Adjournment of Hearing on Media
                         Intervenors’ Motion to Unseal [ECF No. 2136]



                                          5
19-23649-rdd    Doc 2294       Filed 01/19/21 Entered 01/19/21 12:29:38            Main Document
                                           Pg 6 of 20

                          D. Stipulation and Agreed Order Signed on 12/15/2020 Regarding
                             Media Intervenors’ Motion to Unseal Materials Filed in
                             Connection with UCC Privilege Motions and Adjournment of
                             Hearing on Media Intervenors’ Motion to Unseal [ECF No. 2140]2

                          E. Debtors’ Ex Parte Motion for Entry of an Order Shortening Notice
                             with Respect to Debtors’ Motion for Entry of an Order Sealing
                             Judicial Documents [ECF No. 2253]

                          F. Declaration of Jon Lowne in Support of the Debtors’ Limited
                             Objection to Media Intervenors’ Motions to Intervene [ECF No.
                             2254]

                      Status: This matter is going forward on a contested basis.

       6. Second Press Motion to Intervene and Unseal. Second Motion to Unseal Judicial
          Records by Media Intervenors Dow Jones & Company, Inc., Boston Globe Media
          Partners, LLC, and Reuters News & Media, Inc. [ECF No. 2188]

                      Objection Deadline: January 13, 2021 at 4:00 p.m. (prevailing Eastern
                      Time).

                      Responses Received:

                          A. Debtors’ Limited Objection to the Media Intervenors’ Motions to
                             Intervene and Unseal Judicial Records and Cross-Motion to Seal
                             Certain Judicial Records [ECF No. 2252]

                          B. Statement of the Raymond Sackler Family in Respect of the
                             Second Motion to Unseal Judicial Records by Media Intervenors
                             Dow Jones & Company, Inc., Boston Globe Media Partners, LLC,
                             and Reuters News & Media, Inc. [ECF No. 2265]

                      Reply:

                          A. Reply in Support of Motions to Unseal Judicial Records by Dow
                             Jones & Company, Inc., Boston Globe Media Partners, LLC, and
                             Reuters News & Media, Inc. [ECF No.2288]

                      Related Documents:

                          A. Debtors’ Ex Parte Motion for Entry of an Order Shortening Notice
                             with Respect to Debtors’ Motion for Entry of an Order Sealing
                             Judicial Documents [ECF No. 2253]

2
  Pursuant to this Stipulation, the parties have re-filed revised redacted and unredacted versions
of the exhibits to the UCC Motion to Compel Production of Purportedly Privileged Documents
Based on Failure to Demonstrate Documents Are Privileged [ECF No. 1752] and UCC Motion
to Compel Production of Purportedly Privileged Documents Based on Exceptions to Privilege
[ECF No. 1753].
                                                  6
19-23649-rdd   Doc 2294      Filed 01/19/21 Entered 01/19/21 12:29:38            Main Document
                                         Pg 7 of 20

                        B. Declaration of Jon Lowne in Support of the Debtors’ Limited
                           Objection to Media Intervenors’ Motions to Intervene [ECF No.
                           2254]

                    Status: This matter is going forward on a contested basis.

       7. Debtors’ Motion to Shorten Notice. Debtors’ Ex Parte Motion for Entry of an Order
          Shortening Notice with Respect to Debtors’ Motion for Entry of an Order Sealing
          Judicial Documents [ECF No. 2253]

                    Objection Deadline:

                    Responses Received:

                    Reply:

                    Related Documents:

                    Status: This matter is going forward on an uncontested basis.

       8. Debtors’ Cross-Motion to Seal. Debtors’ Limited Objection to the Media
          Intervenors’ Motions to Intervene and Unseal Judicial Records and Cross-Motion to
          Seal Certain Judicial Records [ECF No. 2252]

                    Objection Deadline: Debtors’ Motion to Shorten seeks objection deadline
                    of January 18, 2021 at 4:00 p.m. (prevailing Eastern Time).

                    Responses Received: None

                    Reply: None

                    Related Documents:

                        A. Debtors’ Ex Parte Motion for Entry of an Order Shortening Notice
                           with Respect to Debtors’ Motion for Entry of an Order Sealing
                           Judicial Documents [ECF No. 2253]

                        B. All documents related to the Press Motion to Intervene and Unseal
                           [ECF No. 2022] and the Second Press Motion to Intervene and
                           Unseal [ECF No. 2188]

                    Status: This matter is going forward on a contested basis.



 II.   CONTINUED MATTERS:

       9. UCC Motion to Compel Production of Purportedly Privileged Documents Based on
          Failure to Demonstrate Documents Are Privileged. Official Committee of
          Unsecured Creditors’ Motion to Compel Production of Purportedly Privileged

                                             7
19-23649-rdd   Doc 2294     Filed 01/19/21 Entered 01/19/21 12:29:38      Main Document
                                        Pg 8 of 20

         Documents, or for In Camera Review, Based on Failure of the Sacklers and the
         Debtors to Demonstrate Documents Identified on Logs Are Privileged [ECF
         No. 1752]

                   Objection Deadline: October 14, 2020 at 11:59 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                      A. Objection of Mortimer Sackler Initial Covered Sackler Persons to
                         the Official Committee of Unsecured Creditors’ Motion to Compel
                         Production of Purportedly Privileged Documents, or for In Camera
                         Review, Based on Failure of the Sacklers and the Debtors to
                         Demonstrate Documents Identified on Logs Are Privileged
                         [ECF No. 1806]

                      B. Debtors’ Omnibus Objection to the Official Committee’s Motions
                         to Compel Production of the Debtors’ Privileged Documents and
                         Cross-Motion for a Protective Order [ECF No. 1808]

                      C. The Raymond Sackler Family’s Opposition to the Official
                         Committee of Unsecured Creditors’ General Challenges Motion
                         [ECF No. 1810]

                      D. Amended Raymond Sackler Family’s Opposition to the Official
                         Committee of Unsecured Creditors’ General Challenges Motion
                         [ECF No. 1816]

                      E. The Ad Hoc Group of Non-Consenting States Statement in
                         Support of the Official Committee of Unsecured Creditors Motions
                         to Compel Production of Purportedly Privileged Documents or for
                         in Camera Review [ECF No. 2012]

                   Reply:

                      A. Official Committee of Unsecured Creditors’ Reply in Support of
                         Motion to Compel Production of Purportedly Privileged
                         Documents, or for In Camera Review, Based on Failure of the
                         Sacklers to Demonstrate Documents Identified on Logs are
                         Privileged [ECF No. 2013]

                   Related Documents:

                      A. Declaration of Mitchell Hurley Dated September 29, 2020 [ECF
                         No. 1754]

                      B Letter from Audrey Strauss, Acting United States Attorney for the
                        Southern District of New York, Requesting Permission to File a
                        Statement of Interest Regarding the UCC’s Motions to Compel
                        Production filed on September 30, 2020 [ECF No. 1803]
                                          8
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38         Main Document
                                      Pg 9 of 20


                      C. Second Declaration of Jasmine Ball Dated October 14, 2020 [ECF
                         No. 1807]

                      D. Declaration of Benjamin S. Kaminetzky in Support of Debtors’
                         Omnibus Objection to the Official Committee’s Motions to
                         Compel Production of the Debtors’ Privileged Documents and
                         Cross-Motion for a Protective Order [ECF No. 1809]

                      E. Declaration of Mara Leventhal Dated October 14, 2020 [ECF
                         No. 1812]

                      F. Letter from Audrey Strauss, Acting United States Attorney for the
                         Southern District of New York, Making Statement of Interest in
                         Opposition to UCC’s Motion to Compel [ECF No. 1821]

                      G. Stipulation and Agreed Order Regarding Amended Briefing
                         Schedule in the Chapter 11 Cases [ECF No. 1848]

                      H. Notice of Agreement Between Debtors and Official Committee of
                         Unsecured Creditors Regarding Privilege Motions and
                         Adjournment of Hearing with Respect to Remaining Privilege
                         Disputes as to the Sacklers [ECF No. 1908]

                      I. Notice of Filing of Stipulation of Settlement and Agreed Order
                         Regarding Official Committee’s Motions to Compel and Debtors’
                         Motion for Protective Order [ECF No. 1955]

                      J. Declaration of Arik Preis Dated November 18, 2020 [ECF No.
                         2015]

                      K. Stipulation and Agreed Order Signed on 12/15/2020 Regarding
                         Media Intervenors’ Motion to Unseal Materials Filed in
                         Connection with UCC Privilege Motions and Adjournment of
                         Hearing on Media Intervenors’ Motion to Unseal [ECF No. 2140]

                      L. Notice of Adjournment of Hearing on Privilege Disputes [ECF
                         No. 2153]

                      M. Official Committee of Unsecured Creditors’ Motion to Compel
                         Production of Purportedly Privileged Documents, or for in Camera
                         Review, Based on Failure of the Sacklers and the Debtors to
                         Demonstrate Documents Identified on Logs are Privileged
                         (Unredacted) [ECF No. 2156]

                      N. Declaration of Benjamin S. Kaminetzky in Support of Debtors
                         Omnibus Objection to the Official Committees Motions to Compel
                         Production of the Debtors Privileged Documents and Cross-
                                           9
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38        Main Document
                                     Pg 10 of 20

                          Motion for a Protective Order filed by Benjamin S. Kaminetzky on
                          behalf of Purdue Pharma L.P. [ECF No. 2160]

                      O. Official Committee of Unsecured Creditors Notice of Filing of
                         First Set of Unredacted or Partially Redacted Exhibits to the
                         Declaration of Mitchell Hurley dated September 29, 2020 [ECF
                         No. 2161]

                      P. Exhibits 21-43 to Declaration of Benjamin S. Kaminetzky in
                         Support of Debtors Omnibus Objection to the Official Committees
                         Motions to Compel Production of the Debtors Privileged
                         Documents and Cross-Motion for a Protective Order filed by
                         Benjamin S. Kaminetzky on behalf of Purdue Pharma L.P. [ECF
                         No. 2162]

                      Q. Official Committee of Unsecured Creditors’ Reply in Support of
                         Motion to Compel Production of Purportedly Privileged
                         Documents, or for In Camera Review, Based on Failure of the
                         Sacklers to Demonstrate Documents Identified on Logs are
                         Privileged (Partially Unredacted) [ECF No. 2163]

                      R. Exhibits 44-60 to Declaration of Benjamin S. Kaminetzky in
                         Support of Debtors Omnibus Objection to the Official Committees
                         Motions to Compel Production of the Debtors Privileged
                         Documents and Cross-Motion for a Protective Order filed by
                         Benjamin S. Kaminetzky on behalf of Purdue Pharma L.P. [ECF
                         No. 2165]

                      S. Exhibits 61-79 to Declaration of Benjamin S. Kaminetzky in
                         Support of Debtors Omnibus Objection to the Official Committees
                         Motions to Compel Production of the Debtors Privileged
                         Documents and Cross-Motion for a Protective Order filed by
                         Benjamin S. Kaminetzky on behalf of Purdue Pharma L.P. [ECF
                         No. 2166]

                      T. Notice of the Raymond Sackler Family of Filing of Documents
                         Previously Filed Under Seal [ECF No. 2167]

                      U. Debtors Omnibus Objection to the Official Committees Motions to
                         Compel Production of the Debtors Privileged Documents and
                         Cross-Motion for a Protective Order (unredacted) [ECF No. 2168]

                      V. Official Committee of Unsecured Creditors Notice of Filing of
                         First Set of Unredacted or Partially Redacted Exhibits to the
                         Declaration of Arik Preis dated November 18, 2020 [ECF
                         No. 2169]



                                          10
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38          Main Document
                                     Pg 11 of 20

                      W. Objection of Mortimer Sackler Initial Covered Sackler Persons to
                         the Official Committee of Unsecured Creditors’ Motion to Compel
                         Production of Purportedly Privileged Documents or for In Camera
                         Review, Based on Failure of the Sacklers and the Debtors to
                         Demonstrate Documents Identified on Logs are Privileged
                         [ECF No. 2172]

                      X. Declaration of Jasmine Ball [ECF No. 2173]

                      Y. Official Committee of Unsecured Creditors Notice of Filing of
                         Second Set of Unredacted Exhibits to the Declaration of Mitchell
                         Hurley dated September 29, 2020 [ECF No. 2178]

                      Z. Official Committee of Unsecured Creditors Notice of Filing of
                         Second Set of Unredacted Exhibits to the Declaration of Arik Preis
                         dated November 18, 2020 [ECF No. 2179]

                      AA. Notice of the Raymond Sackler Family of Filing of Documents
                          Previously Filed Under Seal [ECF No. 2181]

                      BB. Declaration pursuant to Stipulation and Agreed Order Regarding
                          Media Intervenors’ Motion to Unseal Materials Filed in
                          Connection with UCC Privileges Motions [ECF No. 2182]

                      CC. Notice of Correction to the Declaration of Mara Leventhal Dated
                          October 14, 2020 (ECF No. 2167-2) and the Amended Raymond
                          Sackler Family’s Opposition to the Official Committee of
                          Unsecured Creditors’ Exceptions Motion (ECF No. 2167-3) [ECF
                          No. 2191]

                      DD. Declaration of Jasmine Ball [ECF No. 2247]

                      EE. Official Committee of Unsecured Creditors’ Notice of Filing of
                          Third Set of Unredacted or Partially Redacted Exhibits to the
                          Declaration of Arik Preis Dated November 18, 2020 [ECF No.
                          2248]

                      FF. Official Committee of Unsecured Creditors’ Notice of Filing of
                          Third Set of Unredacted or Partially Redacted Exhibits to to the
                          Declaration of Mitchell Hurley Dated September 29, 2020 [ECF
                          No. 2250]

                      GG. Notice of the Raymond Sackler Family of Filing of Documents
                          Previously Filed Under Seal [ECF No. 2251]

                      HH. Notice of The Raymond Sackler Family of Filing of Documents
                          Previously Filed Under Seal [ECF No. 2255]

                                          11
19-23649-rdd   Doc 2294    Filed 01/19/21 Entered 01/19/21 12:29:38           Main Document
                                      Pg 12 of 20

                       II. Official Committee of Unsecured Creditors’ Notice of Filing of
                           Fourth Set of Partially Redacted Exhibits to the Declaration of
                           Mitchell Hurley Dated September 29, 2020 [ECF No. 2259]

                       JJ. Official Committee of Unsecured Creditors’ Notice of Filing of
                           Fourth Set of Partially Redacted Exhibits to the Declaration of
                           Arik Preis Dated November 18, 2020 [ECF No. 2261]

                       KK. Notice of Adjournment of Hearing on Privilege Disputes [ECF
                           No. 2291]

                   Status: This matter is continued to a date to be determined.

      10. UCC Motion to Compel Production of Purportedly Privileged Documents Based on
          Exceptions to Privilege. Official Committee of Unsecured Creditors’ Motion to
          Compel Production of Purportedly Privileged Documents, or for In Camera Review,
          Based on Good Cause, Crime Fraud, and At Issue Exceptions to Claims of Privilege
          [ECF No. 1753]

                   Objection Deadline: October 14, 2020 at 11:59 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                       A. Objection by Mortimer Sackler Initial Covered Sackler Persons to
                          the Official Committee of Unsecured Creditors’ Motion to Compel
                          Production of Purportedly Privileged Documents, or for In Camera
                          Review, Based on Good Cause, Crime Fraud, and At Issue
                          Exceptions to Claims of Privilege [ECF No. 1804]

                       B. Debtors’ Omnibus Objection to the Official Committee’s Motions
                          to Compel Production of the Debtors’ Privileged Documents and
                          Cross-Motion for a Protective Order [ECF No. 1808]

                       C. The Raymond Sackler Family’s Opposition to the Official
                          Committee of Unsecured Creditors’ Exceptions Motion [ECF
                          No. 1811]

                       D. Amended Raymond Sackler Family’s Opposition to the Official
                          Committee of Unsecured Creditors’ Exceptions Motion [ECF
                          No. 1815]

                       E. The Ad Hoc Group of Non-Consenting States Statement in
                          Support of the Official Committee of Unsecured Creditors Motions
                          to Compel Production of Purportedly Privileged Documents or for
                          in Camera Review [ECF No. 2012]




                                            12
19-23649-rdd   Doc 2294     Filed 01/19/21 Entered 01/19/21 12:29:38       Main Document
                                       Pg 13 of 20

                      F. The Raymond Sackler Family’s Surreply In Further Support of Its
                         Opposition To The Official Committee of Unsecured Creditors’
                         Exceptions Motion [ECF No. 2093]

                      G. Sur-Reply Memorandum of Objection of Mortimer Sackler Initial
                         Covered Sackler Persons to the Official Committee of Unsecured
                         Creditors’ Motion to Compel Production of Purportedly Privileged
                         Documents, or for In Camera Review, Based on Good Cause,
                         Crime Fraud, and at Issue Exceptions to Claims of Privilege [ECF
                         No. 2095]

                   Reply:

                      A. Official Committee of Unsecured Creditors Reply in Support of Its
                         Motion to Compel Production of Purportedly Privileged
                         Documents, or for In Camera Review, Based on Good Cause,
                         Crime Fraud, and at Issue Exceptions to Claims of Privilege [ECF
                         No. 2014]

                   Related Documents:

                      A. Declaration of Mitchell Hurley Dated September 29, 2020 [ECF
                         No. 1754]

                      B. Letter from Audrey Strauss, Acting United States Attorney for the
                         Southern District of New York, Requesting Permission to File a
                         Statement of Interest Regarding the UCC’s Motions to Compel
                         Production filed on September 30, 2020 [ECF No. 1803]

                      C. Declaration of Jasmine Ball Dated October 14, 2020 [ECF
                         No. 1805]

                      D. Declaration of Benjamin S. Kaminetzky in Support of Debtors’
                         Omnibus Objection to the Official Committee’s Motions to
                         Compel Production of the Debtors’ Privileged Documents and
                         Cross-Motion for a Protective Order [ECF No. 1809]

                      E. Declaration of Mara Leventhal Dated October 14, 2020 [ECF
                         No. 1812]

                      F. Stipulation and Agreed Order Regarding Amended Briefing
                         Schedule in the Chapter 11 Cases [ECF No. 1848]

                      G. Notice of Agreement Between Debtors and Official Committee of
                         Unsecured Creditors Regarding Privilege Motions and
                         Adjournment of Hearing with Respect to Remaining Privilege
                         Disputes as to the Sacklers [ECF No. 1908]



                                          13
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38        Main Document
                                     Pg 14 of 20

                      H. Notice of Filing of Stipulation of Settlement and Agreed Order
                         Regarding Official Committee’s Motions to Compel and Debtors’
                         Motion for Protective Order [ECF No. 1955]

                      I. Declaration of Arik Preis Dated November 18, 2020 [ECF No.
                         2015]

                      J. Notice of Adjournment of Hearing on Privilege Disputes [ECF No.
                         2092]

                      K. Declaration of Mara Leventhal Dated December 9, 2020 [ECF No.
                         2094]

                      L. Supplemental Declaration of Jasmine Ball Dated December 9,
                         2020 [ECF No. 2096]

                      M. Stipulation and Agreed Order Signed on 12/15/2020 Regarding
                         Media Intervenors’ Motion to Unseal Materials Filed in
                         Connection with UCC Privilege Motions and Adjournment of
                         Hearing on Media Intervenors’ Motion to Unseal [ECF No. 2140]

                      N. Notice of Adjournment of Hearing on Privilege Disputes [ECF
                         No. 2153]

                      O. Official Committee of Unsecured Creditors’ Motion to Compel
                         Production of Purportedly Privileged Documents, or for in Camera
                         Review, Based on Good Cause, Crime Fraud, and at Issue
                         Exceptions to Claims of Privilege (Unredacted) [ECF No. 2157]

                      P. Declaration of Benjamin S. Kaminetzky in Support of Debtors
                         Omnibus Objection to the Official Committees Motions to Compel
                         Production of the Debtors Privileged Documents and Cross-
                         Motion for a Protective Order filed by Benjamin S. Kaminetzky on
                         behalf of Purdue Pharma L.P. [ECF No. 2160]

                      Q. Official Committee of Unsecured Creditors Notice of Filing of
                         First Set of Unredacted or Partially Redacted Exhibits to the
                         Declaration of Mitchell Hurley dated September 29, 2020 [ECF
                         No. 2161]

                      R. Exhibits 21-43 to Declaration of Benjamin S. Kaminetzky in
                         Support of Debtors Omnibus Objection to the Official Committees
                         Motions to Compel Production of the Debtors Privileged
                         Documents and Cross-Motion for a Protective Order filed by
                         Benjamin S. Kaminetzky on behalf of Purdue Pharma L.P. [ECF
                         No. 2162]



                                          14
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38         Main Document
                                     Pg 15 of 20

                      S. Official Committee of Unsecured Creditors’ Reply in Support of
                         Motion to Compel Production of Purportedly Privileged
                         Documents, or for In Camera Review, Based on Good Cause,
                         Crime Fraud and At Issue Exceptions to Claims of Privilege
                         (Partially Unredacted) [ECF No. 2164]

                      T. Exhibits 44-60 to Declaration of Benjamin S. Kaminetzky in
                         Support of Debtors Omnibus Objection to the Official Committees
                         Motions to Compel Production of the Debtors Privileged
                         Documents and Cross-Motion for a Protective Order filed by
                         Benjamin S. Kaminetzky on behalf of Purdue Pharma L.P. [ECF
                         No. 2165]

                      U. Exhibits 61-79 to Declaration of Benjamin S. Kaminetzky in
                         Support of Debtors Omnibus Objection to the Official Committees
                         Motions to Compel Production of the Debtors Privileged
                         Documents and Cross-Motion for a Protective Order filed by
                         Benjamin S. Kaminetzky on behalf of Purdue Pharma L.P. [ECF
                         No. 2166]

                      V. Notice of the Raymond Sackler Family of Filing of Documents
                         Previously Filed Under Seal [ECF No. 2167]

                      W. Debtors Omnibus Objection to the Official Committees Motions to
                         Compel Production of the Debtors Privileged Documents and
                         Cross-Motion for a Protective Order (unredacted) [ECF No. 2168]

                      X. Official Committee of Unsecured Creditors Notice of Filing of
                         First Set of Unredacted or Partially Redacted Exhibits to the
                         Declaration of Arik Preis dated November 18, 2020 [ECF
                         No. 2169]

                      Y. Objection of Mortimer Sackler Initial Covered Sackler Persons to
                         the Official Committee of Unsecured Creditors’ Motion to Compel
                         Production of Purportedly Privileged Documents, or for In Camera
                         Review, Based on Good Cause, Crime Fraud, and At Issue
                         Exceptions to Claims of Privilege [ECF No. 2171]

                      Z. Declaration of Jasmine Ball [ECF No. 2173]

                      AA. Official Committee of Unsecured Creditors Notice of Filing of
                          Second Set of Unredacted Exhibits to the Declaration of Mitchell
                          Hurley dated September 29, 2020 [ECF No. 2178]

                      BB. Official Committee of Unsecured Creditors Notice of Filing of
                          Second Set of Unredacted Exhibits to the Declaration of Arik
                          Preis dated November 18, 2020 [ECF No. 2179]

                                          15
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38          Main Document
                                     Pg 16 of 20

                      CC. Notice of the Raymond Sackler Family of Filing of Documents
                          Previously Filed Under Seal [ECF No. 2181]

                      DD. Declaration pursuant to Stipulation and Agreed Order Regarding
                          Media Intervenors’ Motion to Unseal Materials Filed in
                          Connection with UCC Privileges Motions [ECF No. 2182]

                      EE. Notice of Correction to the Declaration of Mara Leventhal Dated
                          October 14, 2020 (ECF No. 2167-2) and the Amended Raymond
                          Sackler Family’s Opposition to the Official Committee of
                          Unsecured Creditors’ Exceptions Motion (ECF No. 2167-3) [ECF
                          No. 2191]

                      FF. Sur-Reply Memorandum of Objection of Mortimer Sackler Initial
                          Covered Sackler Persons to the Official Committee of Unsecured
                          Creditors’ Motion to Compel Production of Purportedly
                          Privileged Documents, or for In Camera Review, Based on Good
                          Cause, Crime Fraud, and at Issue Exceptions to Claims of
                          Privilege (related document(s)1753) filed by Jasmine Ball on
                          behalf of Beacon Company. [ECF No. 2246]

                      GG. Declaration of Jasmine Ball [ECF No. 2247]

                      HH. Official Committee of Unsecured Creditors’ Notice of Filing of
                          Third Set of Unredacted or Partially Redacted Exhibits to the
                          Declaration of Arik Preis Dated November 18, 2020 [ECF No.
                          2248]

                      II. Second Declaration of Jasmine Ball [ECF No. 2249]

                      JJ. Official Committee of Unsecured Creditors’ Notice of Filing of
                          Third Set of Unredacted or Partially Redacted Exhibits to to the
                          Declaration of Mitchell Hurley Dated September 29, 2020 [ECF
                          No. 2250]

                      KK. Notice of the Raymond Sackler Family of Filing of Documents
                          Previously Filed Under Seal [ECF No. 2251]

                      LL. Notice of The Raymond Sackler Family of Filing of Documents
                          Previously Filed Under Seal [ECF No. 2255]

                      MM. Notice of The Raymond Sackler Family of Filing of Documents
                        Previously Filed Under Seal [ECF No. 2256]

                      NN. Official Committee of Unsecured Creditors’ Notice of Filing of
                          Fourth Set of Partially Redacted Exhibits to the Declaration of
                          Mitchell Hurley Dated September 29, 2020 [ECF No. 2259]

                                          16
19-23649-rdd   Doc 2294     Filed 01/19/21 Entered 01/19/21 12:29:38            Main Document
                                       Pg 17 of 20

                        OO. Official Committee of Unsecured Creditors’ Reply in Support of
                            Its Motion to Compel Production of Purportedly Privileged
                            Documents, or for In Camera Review, Based on Good Cause,
                            Crime Fraud, and at Issue Exceptions to Claims of Privilege [ECF
                            No. 2260]

                        PP. Official Committee of Unsecured Creditors’ Notice of Filing of
                            Fourth Set of Partially Redacted Exhibits to the Declaration of
                            Arik Preis Dated November 18, 2020 [ECF No. 2261]

                        QQ. Notice of Adjournment of Hearing on Privilege Disputes [ECF
                            No. 2291]

                     Status: This matter is continued to a date to be determined.

      11. Kyle M. Parks Late Claim Motion. Motion to File Proof of Claim after Claims Bar
          Date filed by Kyle M. Parks [ECF No. 2057]

                     Objection Deadline: February 10, 2021 at 4:00 p.m. (prevailing Eastern
                     Time).

                     Responses Received: None

                     Reply: None

                     Related Documents:

                     A. Notice of Hearing of Motion to File Proof of Claim after Claims Bar
                       Date [ECF No. 2058]

                     B. Corrected Notice of Hearing of Motion to File Proof of Claim After
                        Claims Bar Date [ECF No. 2080]

                     C. Notice of Adjournment of Hearing Regarding Motion to File Proofs of
                        Claim after Extended General Bar Date [No. 2267]

                     Status: This matter is continued to February 17, 2021, at 10:00 a.m.
                     (prevailing Eastern Time).

      12. Arlandis C. Isaac Late Claim Motion. Motion Tolling Filing Deadline (Claim
          submitted but not filed - pending disposition of the motion) filed by Arlandis C. Isaac
          [ECF No. 2069]

                     Objection Deadline: February 10, 2021 at 4:00 p.m. (prevailing Eastern
                     Time).

                     Responses Received: None



                                              17
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38        Main Document
                                     Pg 18 of 20

                   Reply: None

                   Related Documents:

                   A. Notice of Hearing: Motion Tolling Filing Deadline [ECF No. 2070]

                   B. Corrected Notice of Hearing of Motion Tolling Filing Deadline [ECF
                      No. 2082]

                   C. Notice of Adjournment of Hearing Regarding Motion to File Proofs of
                      Claim after Extended General Bar Date [No. 2267]

                   Status: This matter is continued to February 17, 2021, at 10:00 a.m.
                   (prevailing Eastern Time).

      13. Andrew Youngblood Late Claim Motion. Motion for Tolling Filing Deadline (Claim
          submitted but not filed - pending disposition of the motion) filed by Andrew S.
          Youngblood [ECF No. 2071]

                   Objection Deadline: February 10, 2021 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received: None

                   Reply: None

                   Related Documents:

                   A. Notice of Hearing: Motion Tolling Filing Deadline [ECF No. 2072]

                   B. Corrected Notice of Hearing of Motion Tolling Filing Deadline [ECF
                      No. 2084]

                   C. Notice of Adjournment of Hearing Regarding Motion to File Proofs of
                      Claim after Extended General Bar Date [No. 2267]

                   Status: This matter is continued to February 17, 2021, at 10:00 a.m.
                   (prevailing Eastern Time).

      14. Shane Christian Peterson Late Claim Motion. Motion to Request Extension for
          Filling Proof of Claim (Claim was not included with the motion) filed by Shane
          Christian Peterson [ECF No. 2086]

                   Objection Deadline: February 10, 2021 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received: None




                                          18
19-23649-rdd   Doc 2294    Filed 01/19/21 Entered 01/19/21 12:29:38           Main Document
                                      Pg 19 of 20

                    Reply: None

                    Related Documents:

                    A. Notice of Hearing of Motion to Request Extension for Filling Proof of
                       Claim [ECF No. 2087]

                    B. Notice of Adjournment of Hearing Regarding Motion to File Proofs of
                       Claim after Extended General Bar Date [No. 2267]

                    Status: This matter is continued to February 17, 2021, at 10:00 a.m.
                    (prevailing Eastern Time).

      15. Neil W. King Late Claim. Motion for Tolling Filing Deadline (Claim submitted but
          not filed - pending disposition of the motion) filed by Neil W. King [ECF No. 2088]

                    Objection Deadline: February 10, 2021 at 4:00 p.m. (prevailing Eastern
                    Time).

                    Responses Received: None

                    Reply: None

                    Related Documents:

                    A. Notice of Hearing Motion Tolling Filing Deadline [ECF No. 2089]

                    B. Notice of Adjournment of Hearing Regarding Motion to File Proofs of
                       Claim after Extended General Bar Date [No. 2267]

                    Status: This matter is continued to February 17, 2021, at 10:00 a.m.
                    (prevailing Eastern Time).




                                             19
19-23649-rdd   Doc 2294   Filed 01/19/21 Entered 01/19/21 12:29:38   Main Document
                                     Pg 20 of 20



Dated:   January 19, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Eli J. Vonnegut
                                              Eli J. Vonnegut

                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Benjamin S. Kaminetzky
                                      Timothy Graulich
                                      Eli J. Vonnegut
                                      Christopher S. Robertson

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                        20
